Title: To John Adams from Elbridge Gerry, 3 July 1797
From: Gerry, Elbridge
To: Adams, John


No 8
My dear Sir
Cambridge, 3d July 1797

The information communicated by the Secretary of State, of my appointment to the office of an envoy extraordinary & minister plenipotentiary to the French republick, afforded me the highest gratification: inasmuch as it manifested the confidence of that political character, for whom, from my first acquaintance, I have ever had the highest respect. judge then, Sir, of my feelings when I inform you, that the information arrived at so critical a period of my family concerns, as to leave no prospect of my being able to accept the appointment. Mrs G, within two months of her confinement, with low health, miserable domesticks, & six small children, at the commencement of the most difficult season for them & herself, presented such a situation to my mind, as at first blush forbid my entertaining a delusive hope of entering on the honorable office. on the other hand, a veiw of the critical state of our public affairs, of the indispensible necessity of supporting the dignity of government, of the unfavorable impressions which would result from the repeated declension of so honorable an office, & of the possibility that in consequence thereof, the sincerity of a long attachment on my part to yourself might be doubted, produced such painful reflections as can better be conceived than described. I was determined therefore not to be sudden in my decision, & by deferring it, have such a prospect of a safe arrangement for my family as has in a considerable degree releived my anxiety for it, & encouraged me with the express approbation & desire of my dearest friend to enterprize in this negotiation.
Being thus engaged, my first object is to discharge the trust, to the entire acceptance of the supreme executive. the instructions, I presume, will be our guide in certain points, but I wish to receive your opinion, as far as it can be communicated with propriety, on all matters left to the discretion of, or that have a near relation to the embassy. I want all the light which can be thrown on the subject, that if possible, I may contribute to an accomodation, or if this is impracticable, that we may, be able to convince the world of the justice of our cause, & place our adversaries on wrong ground.  On one point I wish particularly to receive your opinion, whether, considering the prevailing prejudice in France of our being a divided people, & the sanction it has received by some of the debates of the last session of Congress, it is not indispensibly necessary for the Envoys, should they differ on important points, after having exercised the right of converting each other to their respective opinions, to be finally unanimous on these points by the minority’s yeilding to the majority? without such an agreement may they not encourage an opposition to their measures & perhaps terminate the negotiation in the manner that Messrs Franklin Lee, & Dean did them at an early period of the revolution?—I wish to be informed, whether there are many instances of three plenipos to negotiate with one state, & if not, whether France must not veiw the attention paid to her in this instance, in a very respectful point of light & as evincing a disposition on the part of the u states to do her great honor?
Mrs Gerry desires her best respects to yourself & Mrs Adams in which permit me to join & to assure you my dear / Sir that I remain with / perfect Respect your / most obedt. Sert & / obliged Friend
E Gerry